Motion by petitioner-respondent for reargument of appeal from order of the Supreme Court, Queens County, entered May 19, 1965, which was reversed by order of this court, dated February 21, 1966 granted. Upon reargument, decision and order of this court, both dated February 21, 1966 [25 A D 2d 548] amended by striking from the decretal paragraph the provision awarding $10 costs and disbursements to each appellant and by substituting therefor: “ without costs ”; otherwise, provisions in said decision and order adhered to.
Ughetta, Acting P. J., Christ, Brennan, Hill and Hopkins, JJ., concur.